1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings filed on 06/29/21 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
	Reference numerals 310,320 as shown in fig. 3 are not found in the specification; 309 is not pointing to the leg of the coil (para 0023 of the instant specification).

3.	Claims 1-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a coil assembly for performing magnetic resonance (MR) imaging of a subject immersed in a main magnet, comprising a RF coil that includes multiple legs; each leg is connected to a cable choke with a characteristic impedance smaller than the characteristic impedance of the leg connected thereto; a quarter-wave transformer coupled to the RF coil and configured to transform a characteristic impedance of the RF coil to match an impedance of a power amplifier that drives the RF coil; and a diode placed behind the quarter-wave transformer and away from the RF coil, wherein (i) when the diode is forward biased, the diode turns the quarter-wave transformer into an open circuit such that the power amplifier provides sufficient electrical power via at least one cable choke for the RF coil to transmit an RF pulse into the portion of the subject; and (ii) when the diode is provided zero or reverse bias, the diode turns the quarter-wave transformer into a short circuit in parallel with the at least one cable choke such that the RF coil is detuned from a Lamor frequency of nuclei from the portion of the subject immersed in the main magnet.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/Primary Examiner, Art Unit 2858